                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

 S.J., a minor child, by her mother and natural
 guardian, LORA JONES,

               Plaintiff,                                    2:18-cv-15003-WJM-MF

        v.
                                                             OPINION
 AVANTI PRODUCTS LLC, THE
 MACKLE/AVANTI PRODUCTS
 CORPORATION, XYZ, CORP 1-5, ABC,
 INC 1-5, and JOHN DOES 1-5,

               Defendants.


WILLIAM J. MARTINI, U.S.D.J.:
       Plaintiff Lora Jones, the mother and guardian of S.J., a minor child, brings this
action against Avanti Products LLC and Mackle/Avanti Products Corporation, the
designer, manufacture, and/or distributor of an allegedly defective hot water dispenser.
ECF No. [1]. Defendants filed their answer and affirmative defenses on January 11, 2019.
ECF No. [5]. Plaintiff now moves to strike Defendants’ twenty-third and twenty-fourth
affirmative defenses. ECF No. [7] (“Motion”). For the reasons set forth below, the Motion
is DENIED.
   I.        BACKGROUND AND THE INSTANT MOTION
        Defendants are the designers, manufacturers, and/or distributors of an Avanti WHC-
59 hot water dispenser. On November 7, 2002, S.J., then a one year old, was able to operate
the hot water dispenser causing the child severe burns and permanent scaring. ECF No.
[1] ¶¶ 8–12. Based on these facts, Plaintiff alleges two causes of action against Defendants:
Count I: Violation of the New Jersey Products Liability Act and Count II: Punitive
Damages. Id. ¶¶ 13–28.
       In response to Plaintiff’s Complaint, Defendants answered and asserted twenty-four
affirmative defenses. Plaintiff now moves to strike affirmative defenses twenty-three and
twenty-four, which read as follows:
        TWENTY-THIRD SEPARATE DEFENSE
        The plaintiff’s claim against this defendant is barred by the Doctrine of
        Release and thus plaintiff’s rights have been extinguished. The claim was
         brought previously and settled.
         TWENTY-FOURTH SEPARATE DEFENSE
         The Complaint, in whole or in part, is barred by the doctrine of collateral
         estoppel or res judicata.
See ECF No. [5] at 8–9. In response to the Motion, Defendants argue that at least one of
their employees, Giseelle Dresda, has a “vague recollection” that a claim was brought and
settled around the time of the incident. ECF No. [8]. Defendants further note that they
have not been able to locate documentary records regarding any settlement, but argue that
the affirmative defense is asserted in good faith and striking at this time is inappropriate
before they have had sufficient time to fully investigate. Id. On reply, Plaintiff argues that
the evidence set forth by Defendants in support of the challenged affirmative defenses is
insufficient. Plaintiff further argues that Defendants’ “good faith” belief regarding a
settlement cannot defeat a motion to strike. ECF No. [9].
   II.      LEGAL STANDARD
      Rule 12(f) of the Federal Rules of Civil Procedure states that a “court may strike
from a pleading an insufficient defense or any redundant, immaterial, impertinent, or
scandalous matter.” Fed. R. Civ. P. 12(f). The decision is discretionary. F.T.C. v. Hope
Now Modifications, LLC, No. 09-1204, 2011 WL 883202, at *1 (D.N.J. Mar. 10, 2011).
However, “[a]s a general matter, motions to strike under Rule 12(f) are highly disfavored.”
Thompson v. Real Estate Mortg. Network, Inc., No. 11-1494, 2018 WL 4604310, at *2
(D.N.J. Sept. 24, 2018) (citing F.T.C, 2011 WL 883202, at *1).
        As noted above, Rule 12(f) sets forth two standards for striking matter from a
pleading: (1) “an insufficient defense,” or (2) “any redundant, immaterial, impertinent, or
scandalous matter.” Fed. R. Civ. P. 12(f). First, “[a]n affirmative defense is insufficient if
it is not recognized as a defense to the cause of action.” F.T.C, 2011 WL 883202, at *2
(citing Tonka Corp. v. Rose Art Indus., Inc., 836 F. Supp. 200, 217 (D.N.J. 1993)) (internal
quotations omitted). Third Circuit has instructed that a district court “should not grant a
motion to strike a defense unless the insufficiency of the defense is clearly apparent,”
Cipollone v. Liggett Group, Inc., 789 F.2d 181, 188 (3d Cir. 1986). Accordingly, a motion
to strike an affirmative defense “will only be granted ‘when a defense is legally insufficient
under any set of facts which may be inferred from the allegations of the pleading.’ ”
F.D.I.C. v. Modular Homes, Inc., 859 F. Supp. 117, 120 (D.N.J. 1994) (citing Glenside
West Corp. v. Exxon Corp., 761 F. Supp. 1100, 1115 (D.N.J. 1991)). Second, “even where
the challenged material is redundant, immaterial, impertinent, or scandalous, a motion to
strike should not be granted unless the presence of the surplusage will prejudice the adverse
party.” Id. Indeed, motions to strike “will generally be denied unless the allegations have
no possible relation to the controversy and may cause prejudice to one of the parties.”
Garlanger v. Verbeke, 223 F. Supp. 2d 596, 609 (D.N.J. 2002) (citing Tonka, 836 F. Supp.
at 217) (internal quotations omitted).



                                              2
   III.   DISCUSSION
       The Court agrees with Defendants that striking affirmative defenses twenty-three
and twenty-four is inappropriate. Plaintiff argues that Defendants have supplied
insufficient evidence regarding the alleged settlement. But the standard on a motion to
strike an “insufficient defense” is not whether Defendants have provided sufficient
evidence in support of that defense, but whether it is “legally insufficient under any set of
facts which may be inferred from the allegations of the pleading.” F.D.I.C., 859 F. Supp.
at 120. Plaintiff asserts products liability claim against Defendants regarding an incident
that occurred over sixteen years ago. If Plaintiff previously settled a claim related to the
facts alleged in the Complaint, it cannot be said that affirmative defenses regarding that
settlement have “no possible relation to the controversy.” Garlanger, 223 F. Supp. 2d at
609 (citing Tonka, 836 F. Supp. at 217). Accordingly, Court must deny the Motion.
   IV.    CONCLUSION
      For the reasons stated above, Plaintiff’s Motion to Strike is DENIED. An
appropriate order follows.

Dated: February 26, 2019


                                                       /s/ William J. Martini
                                                     WILLIAM J. MARTINI, U.S.D.J.




                                             3
